         Case
          Case2:20-ap-01672-BB
               2:20-ap-01672-BB Doc
                                 Doc2-1
                                     7 Filed
                                         Filed11/25/20
                                               11/23/20 Entered
                                                          Entered11/25/20
                                                                   11/23/2011:44:13
                                                                            15:54:11 Desc
                                                                                      Desc
                                 Main
                                   AP-Summons
                                       Document PagePage1 1ofof4 9


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Robyn B Sokol
Brutzkus Gubner Rozansky Seror Weber LLP
21650 Oxnard St Ste 500
Woodland Hills, CA 91367
818−827−9000




Plaintiff or Attorney for Plaintiff

                                       UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA − LOS ANGELES
In re:

                                                                              CASE NO.:    2:20−bk−12042−BB

Mark Abbey Slotkin                                                            CHAPTER:     7


                                                                              ADVERSARY NUMBER:         2:20−ap−01672−BB
                                                               Debtor(s).

Elissa Miller


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
SLOTKIN DEFECTIVE TRUST OF DECEMBER 14, 2012                                         PROCEEDING [LBR 7004−1]
(See Attachment A for names of additional defendants)
                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
12/23/2020. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                January 26, 2021
             Time:                02:00 PM
             Hearing Judge:       Sheri Bluebond
             Location:            255 E Temple St., Crtrm 1539, Los Angeles, CA 90012



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
      Case
       Case2:20-ap-01672-BB
            2:20-ap-01672-BB Doc
                              Doc2-1
                                  7 Filed
                                      Filed11/25/20
                                            11/23/20 Entered
                                                       Entered11/25/20
                                                                11/23/2011:44:13
                                                                         15:54:11 Desc
                                                                                   Desc
                              Main
                                AP-Summons
                                    Document PagePage2 2ofof4 9


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: November 23, 2020




                                                                                        By:        "s/" Wendy Ann Jackson
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
      Case
       Case2:20-ap-01672-BB
            2:20-ap-01672-BB Doc
                              Doc2-1
                                  7 Filed
                                      Filed11/25/20
                                            11/23/20 Entered
                                                       Entered11/25/20
                                                                11/23/2011:44:13
                                                                         15:54:11 Desc
                                                                                   Desc
                              Main
                                AP-Summons
                                    Document PagePage3 3ofof4 9



                                                     ATTACHMENT A
                                              Names of plaintiffs and defendants



Plaintiff(s):                                                                Defendant(s):
Elissa Miller                                                                SLOTKIN DEFECTIVE TRUST OF DECEMBER 14, 2012
                                                                             SLOTKIN DEFECTIVE TRUST OF APRIL 12, 2010
                                                                             INTENTIONALLY DEFECTIVE SLOTKIN FAMILY
                                                                             CHILDREN'S TRUST DATED JANUARY 1, 1997
                                                                             SAVANNAH SLOTKIN
                                                                             LOREN MARKEN AS TRUSTEE OF SLOTKIN DEFECTIVE
                                                                             TRUST OF DECEMBER 14, 2012
                                                                             LOREN MARKEN AS TRUSTEE OF SLOTKIN DEFECTIVE
                                                                             TRUST OF APRIL 12, 2010
                                                                             LOREN MARKEN AS TRUSTEE OF THE INTENTIONALLY
                                                                             DEFECTIVE SLOTKIN FAMILY CHILDREN'S TRUST DATED
                                                                             JANUARY 1, 1997
                                                                             TO BE NAMED TRUSTEE OF SLOTKIN DEFECTIVE TRUST
                                                                             OF APRIL 12, 2010
                                                                             TO BE NAMED TRUSTEE OF SLOTKIN DEFECTIVE TRUST
                                                                             OF DECEMBER 14, 2012
                                                                             TO BE NAMED TRUSTEE OF INTENTIONALLY DEFECTIVE
                                                                             SLOTKIN FAMILY CHILDREN'S TRUST DATED JANUARY 1,
                                                                             1997
                                                                             Robert Mayman
                                                                             17841 PALORA MANOR LLC
                                                                             14257 CHANDLER MANOR LLC
                                                                             748 DETROIT MANOR LLC
                                                                             MARK ABBEY SLOTKIN




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

                                                             ATTACHMENT A
         Case
          Case2:20-ap-01672-BB
               2:20-ap-01672-BB Doc
                                 Doc2-1
                                     7 Filed
                                         Filed11/25/20
                                               11/23/20 Entered
                                                          Entered11/25/20
                                                                   11/23/2011:44:13
                                                                            15:54:11 Desc
                                                                                      Desc
                                 Main
                                   AP-Summons
                                       Document PagePage4 4ofof4 9



                                              PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:




A true and correct copy of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY
PROCEEDING [LBR 7004−1] and (2) the accompanying pleading(s) entitled:
__________________________________________________________________________________________________________
__________________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005−2(d); and (b) in the manner
stated below:

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
   Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
   (date) _____________________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
   determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
   addresses stated below:




                                                                               Service information continued on attached page
   2. SERVED BY UNITED STATES MAIL: On (date) _____________________, I served the following persons and/or
   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
   copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
   Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after
   the document is filed.




                                                                               Service information continued on attached page
   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
   method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
   _____________________, I served the following persons and/or entities by personal delivery, overnight mail service,
   or (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
   Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
   completed no later than 24 hours after the document is filed.




                                                                               Service information continued on attached page
   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

   _____________________________________________________________                                    _________________________________
   Date                   Printed Name                                                                 Signature

                This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                                                  F 7004−1.SUMMONS.ADV.PROC
Case 2:20-ap-01672-BB        Doc 7
                                 2 Filed 11/25/20
                                         11/23/20 Entered 11/25/20
                                                           11/23/20 11:44:13
                                                                    15:54:11                   Desc
                             Main Document     Page 5
                                                    1 of 9
                                                         2




            FREE LEGAL HELP
 A creditor has sued you in bankruptcy court. You were served with
 a Summons and Complaint, and you must now file an Answer. If
 you do not file an Answer on time, the court may enter a default
 judgment against you. This means that your debt may not be
 discharged and you will be responsible for paying it back.


   IF YOU CAN NOT AFFORD AN ATTORNEY,
    FREE LEGAL HELP MAY BE AVAILABLE.

                            For more information, call:

                                Public Counsel’s
                Debtor Assistance Project Hotline

                          (213) 385-2977, ext. 704




 THE PUBLIC INTEREST LAW OFFICE OF THE LOS ANGELES COUNTY AND BEVERLY HILLS BAR ASSOCIATIONS
 Case 2:20-ap-01672-BB        Doc 7
                                  2 Filed 11/25/20
                                          11/23/20 Entered 11/25/20
                                                            11/23/20 11:44:13
                                                                     15:54:11                Desc
                              Main Document     Page 6
                                                     2 of 9
                                                          2




 AYUDA LEGAL GRATUITA
Su acreedor le ha demandado en la corte de bancarrota. Usted recibió la
demanda, llamada “Summons” y “Complaint.” Usted debe archivar una
respuesta a la demanda en la corte. Si no archiva la respuesta a tiempo, la
corte puede decidir en su contra. Si eso sucede, la deuda no se descargará
en su caso de bancarrota y Usted será responsable por pagar al acreedor.

       SI LE FALTAN RECURSOS PARA
  CONTRATAR A UN ABOGADO, LLAME A LA
    LINEA DE AYUDA LEGAL GRATUITA.
                          Para mas información, llame al:

                      Proyecto de Ayuda al Deudor
                                   de
                             Public Counsel
                           (213) 385-2977, ext. 704




     THE PUBLIC INTEREST LAW OFFICE OF THE LOS ANGELES COUNTY AND BEVERLY HILLS BAR ASSOCIATIONS
            Case 2:20-ap-01672-BB                   Doc 7 Filed 11/25/20 Entered 11/25/20 11:44:13                                    Desc
                                                    Main Document     Page 7 of 9

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
21650 Oxnard Street, Suite 500, Woodland Hills, CA 91367.

A true and correct copy of the foregoing document entitled: COMPLAINT, SUMMONS AND NOTICE OF STATUS
CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004-1], COURT’S INSTRUCTIONS RE FREE LEGAL HELP will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
November 25, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

       Elissa Miller (TR) CA71@ecfcbis.com,
        MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
       Robyn B Sokol ecf@bg.law, rsokol@bg.law
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                  Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On ____________ I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                  Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on November 24, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                  Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



November 25, 2020                     NIKOLA A. FIELDS                              /s/ Nikola A. Fields
Date                                  Printed Name                                  Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 2:20-ap-01672-BB                   Doc 7 Filed 11/25/20 Entered 11/25/20 11:44:13                                    Desc
                                                    Main Document     Page 8 of 9

3. SERVED BY OVERNIGHT MAIL

Debtor
Mark Abbey Slotkin
8777 Appian Way
Los Angeles, CA 90046

Defendant
Savannah Slotkin
8777 Appian Way
Los Angeles, CA 90046

Savannah Slotkin
25 KING ST APT 10
NEW YORK, NY 10014-4930

Defendant
Robert Mayman
Mayman & Mayman, LLP
1901 Avenue Of The Stars, Ste 470
Los Angeles, CA 90067-6006

Robert Mayman
423 S. Bentley Ave.
Los Angeles, CA 90049

Defendant
748 Detroit Manor, LLC
c/o Robert M Mayman, agent for service of process
1901 Avenue Of The Stars, Ste 470
Los Angeles, CA 90067-6006

Defendant
14257 Chandler Manor, LLC
c/o Robert M Mayman, agent for service of process
1901 Avenue Of The Stars, Ste 470
Los Angeles, CA 90067-6006

Defendant
17841 Palora Manor, LLC
c/o Robert M Mayman, agent for service of process
1901 Avenue Of The Stars, Ste 470
Los Angeles, CA 90067-6006

Defendant
Loren Marken as Trustee of the Slotkin Defective Trust of April 12, 2010
16633 Ventura Blvd., Ste 1245
Encino, CA 91346

Loren Marken as Trustee of the Slotkin Defective Trust of April 12, 2010
73526 Valle Vista Rd
Twentynine Palms, CA 92277-4710




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 2:20-ap-01672-BB                   Doc 7 Filed 11/25/20 Entered 11/25/20 11:44:13                                    Desc
                                                    Main Document     Page 9 of 9


Defendant
Loren Marken as Trustee of the Slotkin Defective Trust of December 14, 2012
16633 Ventura Blvd., Ste 1245
Encino, CA 91346

Loren Marken as Trustee of the Slotkin Defective Trust of December 14, 2012
73526 Valle Vista Rd
Twentynine Palms, CA 92277-4710

Defendant
Loren Marken as Trustee of the Intentionally
Defective Slotkin Family Children’s Trust Dated January 1, 1997
16633 Ventura Blvd., Ste 1245
Encino, CA 91346

Loren Marken as Trustee of the Intentionally
Defective Slotkin Family Children’s Trust Dated January 1, 1997
73526 Valle Vista Rd
Twentynine Palms, CA 92277-4710

Defendant
Slotkin Defective Trust of April 12, 2010
c/o Mark Abbey Slotkin
8777 Appian Way
Los Angeles, CA 90046

Defendant
Slotkin Defective Trust of December 14, 2012
c/o Mark Abbey Slotkin
8777 Appian Way
Los Angeles, CA 90046

Defendant
Intentionally Defective Slotkin Family Children’s Trust Dated January 1, 1997
c/o Mark Abbey Slotkin
8777 Appian Way
Los Angeles, CA 90046




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
